Citation Nr: 0501170	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-02 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for a fracture of the right ankle.  

2.  Entitlement to service connection for a back disability 
to include as secondary to the service connected right ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988.  He also served in the National Guard between 
1993 and 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the issues on appeal.  Due 
to the veteran's relocation to Tennessee, the case was 
transferred to the Nashville, Tennessee RO. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in November 2004 at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service connected right ankle 
disorder is more severe than currently evaluated.  He 
testified in November 2004 at his hearing that his right 
ankle has worsened and alleged that his motion was severely 
restricted.  He indicated that the ankle was worsening on a 
gradual basis and used a brace for it.  The veteran was last 
examined for his ankle disability in October 2002 and the 
most recent records of treatment are dated in July 2003.  He 
testified that he has received additional treatment at the 
Chattanooga VA for his worsening ankle as recently as 
September 2004 and had additional appointments scheduled in 
the future.  

Regarding his back disability, the veteran has alleged not 
only that it was caused or aggravated by his service 
connected right ankle disorder, but also gave an alternate 
argument that the back disorder was caused by trauma 
sustained while parachuting during active duty.  A review of 
the service medical records reveals that the right ankle 
fracture was caused by a parachute jump in December 1987.  A 
March 1985 private medical record contained an opinion that 
the veteran's back problems may have been brought about by 
parachute jumps.  Although the veteran received a VA 
examination in October 2001, the examiner did not provide a 
sufficient opinion as to causation, but stated "the 
remaining questions posed (in the 2507) cannot be answered 
with reasonable medical certainty."  The Board notes that 
the 2507 referred to by the examiner is not in the claims 
file, so it is unclear what these questions were.  Another VA 
examination is needed to provide a nexus opinion regarding 
the back.  

Finally, the Board notes that although VCAA notice letters 
were sent to the veteran in October 2001 and August 2002, the 
discussion in these letters was limited to discussion about 
the requirements for service connection, without addressing 
the evidence needed to be obtained for the increased rating 
claim.  The VCAA requires VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), with respect 
to all issues on appeal.  This includes 
the issue of increased evaluation for 
right ankle disability.  The notice 
should specifically advise the veteran of 
the evidence and information necessary to 
substantiate his claim for increased 
evaluation for his right ankle and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information is already of record 
pertaining to the right ankle, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim as 
explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected right ankle disability.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5270 (2004) should be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note the active and passive 
range of motion of the right ankle in 
degrees.  An opinion should be made as to 
whether the limitation of motion more 
closely resembles that of an ankylosis, 
and if so, whether the anklyosis is 
between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, or 
else is in plantar flexion at more than 
40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  The 
examiner also should comment on the 
functional limitations caused by the 
veteran's service- connected right ankle 
disability.  It is requested that the 
examiner address the following questions:

(a) Does the right ankle disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right 
ankle; and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment of the right ankle due to pain 
attributable to the service-connected 
disabilities.  

(c) If muscle atrophy attributable to the 
service-connected right ankle disability 
is noted to be present in the right 
ankle, the examiner should comment on the 
muscle group(s) affected and the extent 
and severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

3.  During the above-described orthopedic 
examination the examiner(s) should also 
determine the nature and etiology of the 
veteran's back disability.  The claims 
folder must be made available to the 
examiner(s) prior to the examinations, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
Specifically, the examiner should provide 
opinions as to:

a.  whether it is as least as likely 
as not that the veteran has a back 
disability that is directly related to 
service, to include participating in 
parachute jumps.

b.  whether it is as least as likely 
as not that the veteran's back disability 
that is caused or aggravated beyond 
natural progression by the service 
connected right ankle disorder.

c.  The opinions should contain 
comprehensive rationale based on sound 
medical principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




